NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                     No. 08-4879
                                  ________________

                              In Re: Summit Metals, Inc.,
                                             Debtor


                              Ambrose M. Richardson, III,
                                             Appellant

                                  ________________

                      Appeal from the United States District Court
                              for the District of Delaware
                        (D.C. Civil Action No. 1-08-cv-00005)
                      District Judge: Honorable Sue L. Robinson
                                  ________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 5, 2011

                     Before: AMBRO and FISHER, Circuit Judges
                            and SÁNCHEZ, * District Judge

                           (Opinion filed: January 14, 2011)

                                  ________________

                                      OPINION
                                  ________________




*
  Honorable Juan R. Sánchez, District Court Judge, Eastern District of Pennsylvania,
sitting by designation.
AMBRO, Circuit Judge

       Appellant Ambrose M. Richardson, III, seeks, pursuant to 11 U.S.C. § 503(b),

administrative expense priority treatment in a District of Delaware bankruptcy case for

what he characterizes as fees and costs that he has incurred since 1995 in connection with

numerous legal proceedings involving Richard E. Gray and several corporate entities

Gray has owned and/or controlled. 1

       Gray filed a bankruptcy petition on behalf of Summit Metals, Inc. (“Summit”) in

December 1998. In February 2005, Richardson filed an application in that case seeking

administrative expense priority status under 11 U.S.C. § 503(b) for approximately

$877,000 in expenses and fees relating to his involvement in the above-noted

proceedings. The U.S. Trustee, the Chapter 11 Trustee in the case, and the committee

representing Summit’s unsecured creditors (the “Committee”) all opposed this

application.

       The Bankruptcy Court held a two-day hearing on the merits of the application and

also requested post-hearing briefing. In December 2007, the Bankruptcy Court issued an




   1
     These corporate entities include Summit Metals, Inc. (“Summit”), the debtor in the
current bankruptcy proceedings; its predecessor in interest, The Chariot Group, Inc.
(“Chariot”); Energy Savings Products, Inc. (“ESP”), a subsidiary of Chariot; and B.F.
Rich, an operating company owned by ESP.
    The relevant legal proceedings identified in the record and the parties’ briefs are the
following: litigation related to Chariot that was pending in state court prior to the Summit
bankruptcy; bankruptcy adversary proceedings filed by Gray, on behalf of Summit,
against Richardson; a bankruptcy adversary proceeding filed against Gray by the
Committee of Unsecured Creditors; the bankruptcy case of ESP; and criminal
proceedings against Gray.
                                             2
order granting in part and denying in part Richardson’s application. 2 Richardson

appealed the order to the District Court, which affirmed. He timely filed a pro se appeal

to this Court, and the U.S. Trustee and the Chapter 11 Trustee filed briefs in opposition.

       After reviewing the parties’ briefs and relevant portions of the record, we conclude

that the District Court correctly applied the relevant legal standards, and affirm for

substantially the reasons stated by that Court. Simply put, we have nothing to add to the

careful opinion of District Judge Robinson affirming the thoughtful analysis of

Bankruptcy Judge (now Chief Judge) Carey.




   2
     Richardson was allowed administrative expense priority treatment for $2,533.65 in
out-of-pocket expenses that he incurred in his capacity as a member of the Committee in
Summit’s bankruptcy case.
                                              3